DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angelico (US 20200230336 A1).
	Regarding claims 1 and 11, Angelico discloses an apparatus for controlling a measurement device (Abstract; para. 0067, 0080), and a method for practicing the apparatus, comprising: a display (para. 0025; also see 110 in Fig. 1, 804 in Fig. 8) for displaying a signal waveform of a measured signal (para. 0006, 0033, 0044); an input device for receiving a first input (e.g., by touching the display at a point on the waveform) for specifying a first coarse position on the signal waveform in the displayed signal waveform (para. 0049: “In still other examples, a clinician may select a portion of the waveform … to launch the teaching graphic 420…”; also see operation 610 in Fig. 6); and a processing device (Fig. 8) for identifying one or more predetermined 35events (e.g., end expiratory flow did not reach baseline with some air trapping, “intrinsic PEEP” or “air trapping”) in a preset area with respect to the first position after the first input has been received by the input device (para. 0049-0052); wherein the display is configured to display the identified events (para. 0050-0052); and 5the input device is configured to receive a second input for selecting one of the displayed identified events (para. 0051: “When selected, the supplemental inquiry icon 416 may cause the display of supplemental text 422 on the capture display window 410, or alternatively in a different window. The supplemental text 422 may contain links to external sources of information, patient data collected at the time of an anomaly, suggestions for mitigating or remedying a potential issue, statistical analysis for matching the anomaly with the potential issue, a confidence interval, a list of multiple potential issues, a description of one or more potential issues, or any other text or image that may be helpful to educate the clinician regarding a potential problem or problems associated with a detected anomaly”; also see operation 614 in Fig. 6).
	  Regarding claims 2 and 12, Angelico discloses: wherein the processing device is configured to determine a second position (e.g., the time period surrounding the capture or the position of the capture display window 410 in relation or in proportion to the timeseries of the signal waveform displayed in the monitoring window 210/310, wherein the display window 410 is associated with features indicative of anomalies identified on the waveform) in the dis10played signal waveform, wherein the second position relates to a position of the event selected by the second input (para. 0038, 0045-0046, 0051-0052).  
	Regarding claims 3 and 13, Angelico discloses: wherein the processing device is configured to automatically set the second position to a 15position of the identified event in the signal waveform, if only a single predetermined event is identified in the signal waveform (para. 0045-0046, 0051-0052).  
	Regarding claims 4 and 14, Angelico discloses: wherein a size of the preset 20area is adjustable (para. 0052). 
	 Regarding claims 5 and 15, Angelico discloses: wherein the predetermined events are identified in a preset area of the signal waveform before the first position, behind the first position, 25above the first position and/or below the first position (para. 0038).
	Regarding claims 6 and 16, Angelico discloses: wherein the predetermined events comprise at least one of a rising edge, a falling edge, a signal increasing or decreasing a predetermined level 30or a peak value, a number of one or more predetermined values (para. 0050; Figs. 4a-4c).  
	Regarding claims 7 and 17, Angelico discloses: wherein the processing device is configured to identify similar events in a single signal 35waveform (para. 0050).  
	Regarding claims 8 and 18, Angelico discloses: P48976-US28wherein the processing device is configured to identify similar events in a plurality of different signal waveforms (para. 0032: “While collecting data, the ventilator 102 may analyze and/or graph the data, as a function of time or another parameter (e.g., volume), to determine one or more waveforms. These waveforms may be used by the clinician 108 in determining potential adjustments or changes to settings of the ventilator 102 in order to optimize treatment”; by inherency, the processing device of Angelico is applicable to identify similar events in different signal waveforms associated with a plurality of different patients or the same patient; see para. 0028-0030, 0033).  	Regarding claims 9 and 19, Angelico discloses: wherein the processing device is configured to identify multiple different predetermined events in the single signal waveform (para. 0050).  
	Regarding claims 10 and 20, Angelico discloses: 10a measurement device for analyzing the measured signal based on the determined second position (e.g., para. 0051: “The supplemental text 422 may contain links to external sources of information, patient data collected at the time of an anomaly, suggestions for mitigating or remedying a potential issue, statistical analysis for matching the anomaly with the potential issue, a confidence interval, a list of multiple potential issues, a description of one or more potential issues, or any other text or image that may be helpful to educate the clinician regarding a potential problem or problems associated with a detected anomaly”).

Response to Arguments
4.	Applicant's arguments received 03/17/2022 with respect to claims 1-20 have been considered but they are not persuasive.
	Applicant argues that Angclico does not teach the claimed limitations of (highlighting added): receiving a first input for specifying a first coarse position on the signal waveform in the displayed signal waveform; after receiving the first input, identifying one or more predetermined events in a preset area with respect to the first position; second input for selecting one of the displayed identified events. The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With these principles in mind, the examiner asserts that Angclico does disclose or teach the subject matter of instant claim 1 of the present application including the limitations in question. Specifically, with the broadest and reasonable interpretation to the claim, the examiner considers that Angclico’s teaching reads on the following elements (emphases added): an input device for receiving a first input (e.g., para. 0049: “In other cases, a clinician may observe what appears to be an anomaly on the waveform and may select the teaching icon 412 to obtain additional information regarding the anomaly. In still other examples, a clinician may select a portion of the waveform (e.g., by touching the display at a point on the waveform) to launch the teaching graphic 420”) for specifying a first coarse position on the signal waveform in the displayed signal waveform (para. 0049; also see operation 610 in Fig. 6); and, after the first input has been received by the input device, a processing device is configured to identify one or more predetermined 35events (e.g., “end expiratory flow did not reach baseline with some air trapping”, “intrinsic PEEP” or “air trapping”) in a preset area (with a broad interpretation to the claim, “a preset area” can be any preset area on the display) with respect to the first position (para. 0049: “In other cases, a clinician may observe what appears to be an anomaly on the waveform and may select the teaching icon 412 to obtain additional information regarding the anomaly. In still other examples, a clinician may select a portion of the waveform (e.g., by touching the display at a point on the waveform) to launch the teaching graphic 420. … In other cases, the point on the waveform may be an “anomaly” (e.g., end expiratory flow did not reach baseline with some air trapping) and the teaching graphic 420 may provide descriptive information regarding the anomaly. In this way, the clinician may learn to recognize both normal and abnormal portions of the waveform by touching the display and/or selecting the teaching icon 412”; also see para. 0050-0052); and 5the input device is configured to receive a second input (e.g., a selection of the supplemental inquiry icon 416, which will display supplemental text on the capture display window 410, see para. 0048) for selecting one of the displayed identified events (para. 0051: “When selected, the supplemental inquiry icon 416 may cause the display of supplemental text 422 on the capture display window 410, or alternatively in a different window”; also see operation 614 in Fig. 6; note, the instant claim 1 does not require that said second input selects a second position on the waveform associated with one of the displayed identified events, as such, Angclico’s teaching of selection of the supplemental inquiry icon 416 reads on “a second input” as recited in instant claim 1).
Applicant’s arguments are therefore deemed non-persuasive. The rejection is maintained.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864